DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 10 December 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments, see page 13, filed 5 January 2022, in view of the amendments with respect to the title have been fully considered and are persuasive.  The objection of the specification has been withdrawn. 
Applicant’s arguments, see page 13, filed 5 January 2022, in view of the amendments with respect to the claims been fully considered and are persuasive.  The double patenting rejection of the claims has been withdrawn. 
Applicant’s arguments with respect to claim(s) 1 and 29 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 9, 23-25, 29-30, and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berscheid et al. US 2017/0180063 A1 (hereinafter referred to as “Berscheid”) in view of Ko et al. US 2016/0261325 A1 (hereinafter referred to as “Ko”). Note Berscheid was cited by the applicant in the IDS received 26 January 2021.
As to claim 1, Berscheid teaches an electronic device for a receiver side in a wireless communication system (figure 3), comprising:
a processing circuitry configured to:
estimate, based on reference signals from a transmitter of the wireless communication system, channel states on communication resources carrying the reference signals (¶66; figure 3: "The channel bandwidth is divided into N sub-carriers, M of which are used for channel estimation and are assigned BPSK preamble symbols X[m], m=0, 1, ...	, M-1."; ¶76: "FIG. 3 illustrates the high-level block diagram of the iterative channel estimation technique. The proposed iterative channel estimation technique starts by calculating an initial rough estimation of the multipath channel's impulse response (103) using the received version of the test sequence Y[m]. Specifically, given the known preamble sequence X[m], the estimator performs an upsampling inverse Fourier transform on Y[m]/X[m]."), wherein the reference signals are distributed over communication resources in a first frequency domain range of the communication system, and frequency domain resources of the communication system are divided into a plurality of orthogonal frequency domain ranges including the first frequency domain range (figure 1: N-point DFT; Received observations; ¶66 “Denote the vector of pilot sub-carrier indexes as S=[S(0), S(1), ..., S(M-1)], where the elements are related by S(m)=S(0)+mK, m=0, 1, ..., M-1, (1), where S(0) is the "start" sub-carrier and K is sub-carrier "skipping" factor."); and
estimate conditions of channel paths from the transmitter to the receiver using the estimated channel states on the communication resources (¶74: "The invention presents a novel iterative algorithm to obtain 2L values of {αi,τi}i=0L-1. As long as 2L<<M, it will be shown that estimating {αi,τi}i=0L-1, directly provides a better estimate of F[k]."; ¶80: ''After several iterations the estimates reach, or at least nearly reach, steady state values, which are denoted as αi and τi. These steady state values are processed by a Fourrier transform (110) as described in (16) to obtain the frequency response of the channel (111).”; ¶75: “The iterative algorithm assumes a multipath channel that has a finite number of paths and is designed to estimate the channel parameters, which are time delays τi and amplitudes αi, i=0, 1, . . . , L-1, of the paths.”),
wherein channel states on communication resources of other frequency domain ranges from the transmitter to the receiver are derived from the estimated conditions of the channel paths (figure 3; Equation 16; ¶75: "The estimated parameters, denoted as αi and τi can be used to obtain the frequency response of the channel with the following equation:[Equation 16].”).
Although Berscheid teaches “An electronic device…of the channel paths,” Berscheid does not explicitly disclose “wherein the reference signal…the downlink data resource block”.
However, Ko teaches wherein the reference signal is a demodulation reference signal (DMRS) (¶99; figure 7: DM RSs),
wherein the DMRS is carried on a part of subcarriers of a scheduled downlink data resource block, and downlink data is carried on other subcarriers (¶¶90 and 99; figure 7: “UE can estimate a channel by receiving the RS and accordingly can demodulate data. The RS should be transmitted in a data transmission area” “DM RSs for different antenna ports may be identified by their different frequency resources (subcarriers)…” figure 7 shows DM RSs scheduled on certain subcarriers of a downlink data RB, the downlink data RB having subcarriers carrying downlink data),
wherein the processing circuitry is configured to receive downlink data signal on a specified downlink data resource block, and estimate channel states of the part of subcarriers (¶90: “UE can estimate a channel by receiving the RS and accordingly can demodulate data. The RS should be transmitted in a data transmission area” see also ¶¶248, 267, and 305),
wherein the processing circuitry is configured to determine current downlink path parameters based on the channel states of the part of subcarriers (¶239: “the beamforming weight varies according to channel state” see also ¶267),
wherein the processing circuitry is configured to restore downlink channel states of the other subcarriers on the specified downlink data resource block based on the downlink path parameters (¶336: “desired signal may be restored from a signal synthesized and transmitted as described above through simple addition/subtractions” see also ¶4), and
wherein the processing circuitry is configured to use the downlink channel states of all subcarriers on the downlink data resource block to demodulate data on the downlink data resource block (¶¶75, 79, 84, 88, 90, 99, 238, 239, 245, 248; figures 5a and 7: hybrid beamforming uses the downlink CSI of all subcarriers in the DL data RB to calculate precoding matrix and demodulate data in the DL data RB).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the device described in Berscheid by including “wherein the reference signal…the downlink data resource block” as taught by Ko because it provides Berscheid’s device with the enhanced capability of performing channel estimation and restoration/demodulation of desired signals (Ko, ¶¶90, 99, 336; figures 5a and 7).
As to claim 6, Berscheid in view of Ko teaches the electronic device of claim 1. Berscheid further teaches wherein the communication system is an OFDM-based communication system, and the communication resources correspond to subcarriers, and wherein the number of subcarriers carrying the reference signals are determined based on accuracy of the channel estimation and a total bandwidth of the first frequency domain range which is expected to be occupied by the subcarriers containing the reference signals (¶66: "Consider the baseband-equivalent OFDMA system shown in FIG. 1. The channel bandwidth is divided into N sub-carriers, M of which are used for channel estimation and are assigned BPSK preamble symbols X[m], m=0, 1, ..., M-1.”).
As to claim 9, Berscheid in view of Ko teaches the electronic device of claim 1. Berscheid further teaches wherein the conditions of the channel paths include the number of paths, a phase parameter of each path, and an intensity parameter of each path (Equation 31; Equation 41; Paragraph 93: "Moreover, the performance degradation caused by over-detection can be mitigated as the significant power difference between echoes and noise can be exploited to suppress the over­ detected paths. In particular, a threshold can be employed to differentiate the channel paths from the noise. The thresholding process replaces (39) and (40) with:[Equation 41] where λT is the threshold level. With any threshold level decision, there is always some probability of a false alarm where a noise sample is declared as an echo.”).
As to claim 29, claim 29 is rejected the same way as claim 1.
As to claim 30, claim 30 is rejected the same way as claim 2.
As to claim 34, Berscheid in view of Ko teaches the electronic device of claim 29. Berscheid further teaches wherein the processing circuitry is further configured to: based on channel states of an entire transmission band, determine transmission resource selection, including determining one or more of the following information: a modulation manner, an encoding manner, a time-frequency resource scheduling, a pre-encoding matrix indicator, a rank indicator, and a channel quality indicator; and transmit the one or more information to the receiver (¶¶66-67).
As to claim 23, Berscheid in view of Ko teaches the electronic device of claim 1.
Ko further teaches the receiver further comprises a radio frequency link and a transceiving antenna, and the radio frequency link and the transceiving antenna are configured to feed at least the information on the channel states on the communication resources of the first frequency domain range that are estimated by the processing circuitry back to the transmitter (¶¶117-128 and 175-176; figures 11, 17-25, 28, and 31).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the device described in Berscheid in view of Ko by including “the receiver…the transmitter” as further taught by Ko because it provides Berscheid in view of Ko’s device with the enhanced capability of having the proper hardware for performing the functions of the electronic device (Ko, ¶¶117-128 and 175-176; figures 11, 17-25, 28, and 31).
As to claim 24, Berscheid in view of Ko teaches the electronic device of claim 1.
Ko further teaches the electronic device for the receiver further comprises a transceiving antenna, which is configured to feed the estimated conditions of the channel paths back to the transmitter (¶¶129-138 and 175-176; figures 12, 17-25, 28, and 31).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the device described in Berscheid in view of Ko by including “the electronic device …the transmitter” as further taught by Ko because it provides Berscheid in view of Ko’s device with the enhanced capability of having the proper hardware for performing the functions of the electronic device (Ko, ¶¶129-138 and 175-176; figures 12, 17-25, 28, and 31).
As to claim 25, Berscheid in view of Ko teaches the electronic device of claim 24.
Ko further teaches the transceiving antenna is further configured to receive transmission resource allocation information from the transmitter, and the processing circuitry is configured to control signal transmission and reception on allocated transmission resources, wherein the transmission resources are determined based on channel states on communication resources of respective frequency domain ranges from the transmitter to the receiver (¶¶117-138 and 175-176; figures 11-12, 17-25, 28, and 31).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the device described in Berscheid in view of Ko by including “the transceiving antenna…the receiver” as further taught by Ko because it provides Berscheid in view of Ko’s device with the enhanced capability of having the proper hardware for performing the functions of the electronic device (Ko, ¶¶117-138 and 175-176; figures 11-12, 17-25, 28, and 31).

Claims 2, 4, and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berscheid in view of Ko as applied to claim 1 above, and further in view of Tatsunori et al. WO 2017/155016 A1 (hereinafter referred to as “Tatsunori”). Note Tatsunori was cited by the applicant in the IDS received 26 January 2021.
As to claim 2, Berscheid in view of Ko teaches the electronic device of claim 1.
Although Berscheid in view of Ko teaches “The electronic device of claim 1,” Berscheid in view of Ko does not explicitly disclose “the reference signals…the communication system”.
However, Tatsunori teaches the reference signals are distributed over the first frequency domain range at a predetermined interval, and wherein the predetermined interval is determined based on a maximum delay spread of channel and a frequency domain interval between adjacent communication resources in the communication system (¶72: "FIG. 9, the reference signals are multiplexed in only the frequency direction, but the reference signals may be further multiplexed in the time direction. For example, when 0=5, the reference signals may be multiplexed in the time direction in such a manner that the reference signals of 1st to 5th antenna elements are transmitted at a certain timing and the reference signals of 6th to 10th antenna elements are transmitted at a subsequent timing. Here, "Q" may be any subcarrier spacing; however, in order to achieve highly accurate interpolation of the channel estimation values, "Q" may preferably be a number to the extent that frequency selectivity of the channels can be reproduced (a number to the extent that the sampling theorem is satisfied).").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the device described in Berscheid in view of Ko by including “the reference signals…the communication system” as taught by Tatsunori because it provides Berscheid in view of Ko’s device with the enhanced capability of improving accuracy of channel estimation values (Tatsunori, ¶72; figure 9).
As to claim 4, claim 4 is rejected the same way as claim 2.
As to claim 27, Berscheid in view of Ko teaches the electronic device of claim 1.
Although Berscheid in view of Ko teaches “The electronic device of claim 1,” Berscheid in view of Ko does not explicitly disclose “the communication system…the processing circuitry”.
However, Tatsunori teaches the communication system is a millimeter wave communication system, and the electronic device for the receiver is implemented as a user equipment or a base station, and further includes a transceiving antenna, where the transceiving antenna includes a plurality of antennas and phase shifters respectively coupled to each antenna, and the processing circuitry controls phase setting of the phase shifters based on a result of beam sweeping between the receiver and the transmitter to form beams directed toward the transmitter, and the transceiving antenna uses the beams to receive reference signals from the transmitter for channel estimation by the processing circuitry (Fig. 2; Fig. 4B; Fig. 5D; It is noted that D1 relates to 5G massive MIMO communications and therefore implicitly discloses a millimeter wave communication system).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the device described in Berscheid in view of Ko by including “the communication system…the processing circuitry” as taught by Tatsunori because it provides Berscheid in view of Ko’s device with the enhanced capability of utilizing mmWave in 5G RAN (Tatsunori, Fig. 2; Fig. 4B; Fig. 5D).

Claims 10, 12, and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berscheid in view of Ko as applied to claim 9 above, and further in view of Mukkavilli EP 1,928,136 A2 (hereinafter referred to as “Mukkavilli”). Note Mukkavilli was cited by the applicant in the IDS received 26 January 2021.
As to claim 10, Berscheid in view of Ko teaches the electronic device of claim 9. Berscheid further teaches wherein the phase parameter of each path are estimated based on a frequency spectrum of data of the estimated channel states of subcarriers, and wherein the phase parameter of each path are determined based on the frequency spectrum of a peak corresponding to the path (Equation 26; ¶79: "The iterative channel estimation technique centers on peak detection (105) of q[u].").
Although Berscheid teaches “The electronic device of claim 9, wherein the phase parameter of each path are estimated based on a frequency spectrum of data of the estimated channel states of subcarriers, and wherein the phase parameter of each path are determined based on the frequency spectrum of a peak corresponding to the path,” Berscheid does not explicitly disclose “the number of paths” and “wherein the number of paths…a predetermined threshold”.
However, Mukkavilli teaches the number of paths and the phase parameter of each path are estimated based on a frequency spectrum of data of the estimated channel states of subcarriers, and wherein the number of paths corresponds to the number of peaks in the frequency spectrum of the data beyond a predetermined threshold and the phase parameter of each path are determined based on the frequency spectrum of a peak corresponding to the path (¶66: "In another tap selection scheme, the elements of[...] with low energy are replaced with zeros. Alternatively, the elements of[...] having low energy can be replaced or otherwise processed to result in substantially negligible values for these taps. These elements of[...] correspond to taps with low energy, where the low energy is likely due to noise rather than signal energy. A threshold is used to determine whether a given element/tap has sufficient energy and should be retained or should be zeroed out. This process may be referred to as "thresholding".).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the device described in Berscheid in view of Ko by including “the number of paths” and “wherein the number of paths…a predetermined threshold” as taught by Mukkavilli because it provides Berscheid in view of Ko’s device with the enhanced capability of detecting low energy elements (Mukkavilli, ¶66).
As to claim 12, Berscheid in view of Ko, and further in view of Mukkavilli teaches the electronic device of claim 10.
Mukkavilli further teaches the predetermined threshold is determined based on the number of subcarriers containing the reference signal and signal-to-noise ratio at the receiver side (¶¶66-73).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the device described in Berscheid in view of Ko, and further in view of Mukkavilli by including “the predetermined threshold is determined based on the number of subcarriers containing the reference signal and signal-to-noise ratio at the receiver side” as further taught by Mukkavilli for the same rationale as set forth in claim 10 (Mukkavilli, ¶66).
As to claim 16, Berscheid in view of Ko, and further in view of Mukkavilli teaches the electronic device of claim 10. Berscheid further teaches an intensity parameter of each path is estimated according to the estimated channel states of the subcarriers, the number of paths, and the phase parameter of each path (Equation 17; Equation 26; the terms Y[m]/X[m] in equation 17 represent the estimated channel states of the subcarriers, and from equation 26, it can be seen that the intensity parameters of the paths αi are estimated based on the corresponding delays τi).
As to claim 17, Berscheid in view of Ko, and further in view of Mukkavilli teaches the electronic device of claim 16. Berscheid further teaches the intensity parameter of each path is estimated by solving a set of linear equations for the intensity parameter of each path established based on a multipath channel model from the estimated channel states of the subcarriers, the number of paths and the phase parameter of each path (Equation 17; Equation 26; the terms Y[m]/X[m] in equation 17 represent the estimated channel states of the subcarriers, and from equation 26, it can be seen that the intensity parameters of the paths αi are estimated based on the corresponding delays τi).

Claims 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berscheid in view of Ko as applied to claim 1 above, and further in view of Annavajjala et al. US 2012/0082252 A1 (hereinafter referred to as “Annavajjala”). Note Annavajjala was cited by the applicant in the IDS received 26 January 2021.
As to claim 18, Berscheid in view of Ko teaches the electronic device of claim 1.
Although Berscheid in view of Ko teaches “The electronic device of claim 1,” Berscheid in view of Ko does not explicitly disclose “channel states…one time slot”.
However, Annavajjala teaches channel states of subcarriers containing the reference signals are jointly estimated by using reference signals at least distributed over one time slot (¶26: "The estimation of h[k] is performed jointly over multiple OFDM symbols, where a power delay profile (PDP) of the channel is assumed to be fixed even when the instantaneous channel gain is time-varying.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the device described in Berscheid in view of Ko by including “channel states…one time slot” as taught by Annavajjala because it provides Berscheid in view of Ko’s device with the enhanced capability of performing joint estimation efficiently (Annavajjala, ¶26).
As to claim 19, Berscheid in view of Ko, and further in view of Annavajjala teaches the electronic device of claim 18.
Annavajjala further teaches the reference signals are distributed over an entire transmission band in a specific time slot and the reference signals are only distributed over a part of a frequency band range in time slots other than the specific slot; and wherein the number of paths and a phase parameter and an intensity parameter of each path are estimated using the reference signals in the specific time slot, and in a time slot immediately after the specific time slot, the intensity parameter of each path is updated by using the previously estimated number of paths and the phase parameter of each path (¶26: "The estimation of h[k] is performed jointly over multiple OFDM symbols, where a power delay profile (PDP) of the channel is assumed to be fixed even when the instantaneous channel gain is time-varying.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the device described in Berscheid in view of Ko, and further in view of Annavajjala by including “the reference signals…each path” as further taught by Annavajjala for the same rationale as set forth in claim 18 (Annavajjala, ¶26).
As to claim 20, Berscheid in view of Ko, and further in view of Annavajjala teaches the electronic device of claim 18.
Annavajjala further teaches in all time slots, the reference signals are only distributed over a part of a frequency band range, and wherein for even-numbered and odd-numbered time slots, the reference signals are alternately distributed over a half of the frequency band range with lower frequency or a half of the frequency band range with higher frequency; and wherein the number of paths and the phase parameter and the intensity parameter of each path are estimated using reference signals in one of the even-numbered time slots and the odd-numbered time slots, and at the other of the even-numbered time slots and the odd- numbered time slots after the time slot, the intensity parameter of each path is updated by using the previously estimated number of paths and the phase parameter of each path (¶26: "The estimation of h[k] is performed jointly over multiple OFDM symbols, where a power delay profile (PDP) of the channel is assumed to be fixed even when the instantaneous channel gain is time-varying.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the device described in Berscheid in view of Ko, and further in view of Annavajjala by including “in all time slots…each path” as further taught by Annavajjala for the same rationale as set forth in claim 18 (Annavajjala, ¶26).

Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berscheid in view of Ko as applied to claim 1 above, and further in view of Van der Bergh et al. “LTE in the Sky: Trading Off Propagation Benefits with Interference Costs for Aerial Nodes” (hereinafter referred to as “Van der Bergh”).
As to claim 28, Berscheid in view of Ko teaches the electronic device of claim 1.
Although Berscheid in view of Ko teaches “The electronic device of claim 1,” Berscheid in view of Ko does not explicitly disclose “the electronic device…a predetermined threshold”.
However, Van der Bergh teaches the electronic device is implemented as an aircraft and further comprises an altitude determination unit configured to determine and provide an altitude where the aircraft is currently located to the processing circuitry, and the processing circuitry is configured to estimate channel states on communication resources of the first frequency domain range and estimate conditions of channel paths from the transmitter to the receiver when it is determined that the altitude is above a predetermined threshold (pages 46-47; figure 3: UE is UAV and determines altitude and performs channel state estimation and channel path condition estimations for the UAV above a threshold altitude).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the device described in Berscheid in view of Ko by including “the electronic device…a predetermined threshold” as taught by Van der Bergh because it provides Berscheid in view of Ko’s device with the enhanced capability of performing specific channel measurements for the specific UAV location (Van der Bergh, pages 46-47; figure 3).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN T VAN ROIE whose telephone number is (571)270-0308. The examiner can normally be reached Monday - Friday 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N Moore can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN T VAN ROIE/               Primary Examiner, Art Unit 2469